Citation Nr: 1039214	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-38 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
cervical spine, claimed as degenerative disc disease.

2.  Entitlement to service connection for a left ankle disorder, 
claimed as secondary to a service connected disability of the 
left fibula (fracture residuals).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2008 and April 2009 rating decisions of the 
St. Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Veteran presented testimony at a video conference hearing 
held in August 2010.  A transcript of that hearing is on file.  
At the hearing, the parties agreed to leave the record open for 
30 days following the hearing to allow for the submission of 
additional evidence.  Subsequently, additional evidence was added 
to the file which was accompanied by a waiver.

As will be further explained herein, an increased rating 
claim for residuals of a fractured fibula has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it , and it is referred to 
the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
currently manifested disorder of the cervical spine has been 
manifested by chronic and continuous symptomatology since 
service, or that it is etiologically related to his period of 
active military service, to include parachute jumps made therein.



2.  The Veteran is already service-connected for residuals of a 
fractured left fibula and the evaluation of this disability 
reflects that manifestations, including left ankle impairment, 
have been attributed to this disability and are specifically 
enumerated in the rating criteria used for the evaluation of the 
left fibula fracture residuals.  


CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection for a 
disorder of the cervical spine, claimed as degenerative disc 
disease, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for the grant of service connection for a left 
ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 4.14, 
4.71a, Diagnostic Code 5262 (2010); Esteban v. Brown, 6 Vet. App. 
259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in a letters dated in November 2007, January 2008 and 
November 2008, wherein the Veteran was advised of the provisions 
relating to the VCAA.  The Veteran was advised that VA would 
assist her with obtaining relevant records from any Federal 
agency, which may include medical records from the military, from 
VA hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration. With 
respect to private treatment records, the letter informed the 
Veteran that VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include records from State or 
local governments, private doctors and hospitals, or current or 
former employers.  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, which 
the Veteran could complete to release private medical records to 
the VA.

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date as 
was discussed in the Dingess case in the November 2007 and 
November 2008 letters, prior to the initial adjudication of the 
claims in April 2008 and April 2009.  Subsequent adjudication of 
the claims on appeal was undertaken in a Statements of the Case 
(SSOC) issued in October 2008 and September 2009, curing any 
notice defect in this regard with respect to timing.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issues on appeal has been 
obtained.  The Veteran's service treatment records (STRs) and 
post-service VA treatment records through July 2010 were 
obtained.  The Veteran was afforded VA examinations in March 2008 
and March 2009 in connection with the claims currently on appeal 
and the file includes contentions and statements of the Veteran 
and his representative.  In addition, the Veteran provided 
testimony at a video conference hearing held in August 2010, 
following which additional evidence was provided for the record 
with a waiver.

The Veteran has suggested that the March 2009 VA examination 
report was inadequate due to a failure to specifically mention 
his airborne status and experience during service.  In this 
regard, the report reflects that Veteran himself failed to 
provide that history when he had an opportunity to do so.  
Moreover, the report reflects review of the STRs and VA records 
in conjunction with rendering a medical opinion, which in turn 
include reference to the Veteran's history of parachute jumps in 
service; as such it may be safely presumed that the history was 
adequately considered.  Accordingly, there is no merit to the 
argument that the 2009 VA examination report is inadequate in 
this regard. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).



Service Connection Claims

Generally, in order to prevail on the issue of service 
connection, there must be evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and 
conditions including arthritis, although not otherwise 
established as incurred in or aggravated by service, are 
manifested to a compensable degree within one year following the 
requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


	A.  Cervical Spine

In December 2008, the Veteran filed a service connection claim 
for a condition of the cervical spine described as degenerative 
disc changes, explaining that he believed this condition to be 
linked to jumping from airplanes in service.   

The Veteran's STRs include a September 1970 enlistment 
examination report reflecting that clinical evaluation of the 
neck and spine was normal.  The report noted a history of a head 
injury resulting in a concussion, occurring two years previously.  
The record documents a right knee injury occurring in April 1971 
due to a bad parachute jump landing, which was ultimately 
diagnosed as torn cartilage and chondromalacia of the right knee, 
requiring hospitalization in August 1991.  In March 1972, the 
Veteran sustained a fractured left fibula, requiring treatment 
with a short leg walking cast.  In early May 1972, the fracture 
was described as healed and the Veteran was placed on temporary 
restricted duty.  The May 1972 separation examination report 
reflects that clinical evaluation of the neck and spine was 
normal and that the Veteran denied having arthritis, recurrent 
back pain, or swollen/painful joints.  The STRs are entirely 
negative for mention of complaints, injury, clinical findings or 
a diagnosis involving the neck/cervical spine.  

By rating action of September 1972 service connection was granted 
for residuals of a right knee injury and for residuals of a 
fractured left fibula, both effective from June 1972.   

A VA examination was conducted in March 1973, at which time there 
were no abnormalities of the neck area.  

A VA record dated in September 2007 indicates that the Veteran 
complained of pain in both knees, the left ankle, low back, and 
the hips, reportedly problematic since parachute jumps made 
during service.  There was no mention of the neck or cervical 
spine.



A VA examination of the spine was conducted in March 2008 at 
which time the Veteran complained of low back pain, without 
mention of any problems relating to the neck or cervical spine.  
Lumbar arthritis and spondylolisthesis were diagnosed.  

A VA record dated in September 2008 documents the Veteran's 
reported history of prior parachute service and reflects that X-
ray films of the cervical spine revealed degenerative disc 
changes between C5 and C7.  In an addendum provided in September 
2008, the Veteran's treating physician stated that the damage was 
more likely than not from military jumps in service.

VA records include an entry dated in February 2009 reflecting 
that the Veteran complained of daily neck pain.  Examination 
revealed limited range of motion of the neck.  The assessments 
included worsening degenerative disc disease (DDD).  

A VA examination of the spine was conducted in March 2009, at 
which time the Veteran reported that he had developed neck pain a 
couple of years previously.  The examination report noted that 
the enlistment report mentioned a head injury with concussion in 
1968 and that the STRs were negative for any neck injury,  
complaints or treatment relating to the neck.  The report stated 
that the Veteran had worked as a customs agent from 1978 to 2002.  
X-ray films of the cervical spine revealed DDD at C5-7.  The 
examiner opined that this condition was less than 50 percent 
possibility caused by or the result of a service event or injury, 
explaining that the available objective data was insufficient to 
establish a linkage between the currently claimed neck condition 
and active duty service.  Supporting the opinion, the examiner 
provided the following reasons: (1) STRs do not document any neck 
injury/condition during service; (2) the only indication of any 
documented head/neck injury occurred pre-service; and (3) neck 
symptoms began decades after the Veteran left active duty.   

The Veteran presented testimony at a video conference hearing 
held in August 2010.  He indicated that he had no neck problems 
prior to entering service, but stated that he hurt his neck 
jumping out of airplanes as a paratrooper during service.  The 
Veteran clarified that he had been involved in a motor vehicle 
accident prior to entering service resulting in a concussion and 
broken left arm, with no neck involvement.  He stated that he was 
never treated for neck problems during service and did not 
initially seek treatment for neck problems until approximately 
2006-2007.  He indicated that he received treatment through VA 
and was seen approximately every 6 months, in addition to 
receiving pain medication.  The Veteran stated that his VA doctor 
had told him that it was quite possible that his current neck 
problems could be related to trauma sustained as a result of 
parachute jumping and landing during service.  

At the hearing, the parties agreed to leave the record open for 
30 days following the hearing to allow for the submission of 
additional evidence.  Subsequently, additional evidence including 
a VA medical statement and VA medical records dated from July 
2007 to July 2010, accompanied by a waiver, were added to the 
record.  

A VA medical statement was received in August 2010, indicating 
that the Veteran's treatment record since separation from service 
had been reviewed and opining to the effect that the Veteran's 
condition of the cervical spine was at least as likely as not 
caused by parachute jumping in service.

Analysis

The Veteran maintains that service connection is warranted for a 
disorder of the cervical spine, characterized by degenerative 
changes between C5 and C7.  He maintains that this is a direct 
result of parachute jumps made during service noting that as an 
airborne soldier he carried 80 packs on his back, but believes 
that the condition was not noticed during service due to the 
nature of a degenerative condition.  

With respect to Hickson element (1), evidence of a currently 
manifested disability of the cervical spine has been presented.  
Specifically, upon VA examination of the spine conducted in 2009, 
DDD of the cervical spine was shown on X-ray films and diagnosed.


Initially, the Board must address whether a disorder of the 
neck/cervical spine existed prior to service in light of a 
notation on the enlistment examination report to the effect that 
the Veteran was involved in a motor vehicle accident prior to 
service.  Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.

The enlistment examination report of 1970 documents that the 
Veteran was involved in a motor vehicle accident prior to 
service, in which he sustained a concussion.  There was no 
indication of any neck involvement and clinical evaluation of the 
neck was normal on enlistment.  In hearing testimony presented in 
2010, the Veteran provided clarifying information to the effect 
that the neck was not injured in conjunction with the motor 
vehicle accident prior to service, nor did he have any neck 
problems prior to service enlistment.  Accordingly, there is no 
clear and unmistakable evidence of a pre-existing neck disorder.  

With regard to Hickson element (2), the Veteran has reported 
experiencing bodily trauma in conjunction with completing 
parachute jumps and landings during his service in the United 
States Army.  He is competent to describe the trauma sustained in 
this regard and his statements and testimony to this effect are 
considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, the fact remains that the STRs do not document any neck 
injury or any complaints, treatment or diagnosis involving the 
neck/cervical spine during service.  Moreover, the May 1972 
separation examination report reflected that clinical evaluation 
of the neck was normal and that the Veteran failed to 
subjectively identify any manifestations relating to the 
neck/cervical spine.  The Veteran's separation examination report 
in this case is highly probative as to his condition at the time 
of his discharge from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertions which are 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate if 
it assists in the articulation of the reasons for the Board's 
decision).

A chronic disease need not be diagnosed during the presumptive 
period under 38 C.F.R. § 3.307(c), but if not, there must then be 
shown by acceptable medical or lay evidence, characteristic 
manifestations of the disease to the required degree, followed 
without unreasonable time lapse by definite diagnosis.  Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, it was 
not until 2008, more than 35 years after the Veteran's discharge 
from service, that a disorder of the cervical spine (diagnosed as 
degenerative disc changes between C5 and C7) was shown.  A VA 
examination report of March 1973 revealed no abnormalities of the 
neck area.  As such service connection on a presumptive basis is 
not warranted.  

Under 38 C.F.R. § 3.303(b), a method of establishing the second 
and third Hickson elements is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

Even having established that the Veteran sustained bodily trauma 
in service, the Board points out that this, in and of itself, is 
not a disability subject to service connection under VA 
regulations.  In this case, the Veteran has not specifically 
reported having continuity and chronicity of neck problems since 
service, nor do medical records on file reflect such chronicity.  
While he has acknowledged sustaining trauma to the body overall 
as a result of parachute jumps in service, upon VA examination of 
2008, he indicated that his neck symptomatology had only begun 
about 2 years prior to the examination, or in approximately 2006.  
The 2010 hearing transcript does not reflect that the Veteran 
acknowledged having chronic symptomatology involving the neck 
area since service, only that he first sought treatment in 
approximately 2006 or 2007.  

With regard to the decades-long evidentiary gap between active 
service and the earliest post-service findings involving the 
cervical spine, the lack of any evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first evidence of symptomatology of 
the cervical spine is itself evidence which tends to show that 
the condition has not been chronic and continuous since service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged 
period without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against the 
claim on a direct basis).  Based on the total absence of any 
indications of a disorder of the cervical spine until 2008, more 
than 35 years after discharge from service, coupled with the 
absence of lay evidence even attesting to continuity of 
symptomatology involving the cervical spine in and chronically 
since service, chronicity and continuity of symptomatology is not 
established.  38 C.F.R. § 3.303(b) (2010).  

The critical issue in this case is whether the Veteran's 
currently manifested disorder of the cervical spine is related to 
any incident of service, to include parachute jumps.  The 
requirement of an evidentiary showing of an etiological 
relationship has been repeatedly reaffirmed by the U.S. Court of 
Appeals for the Federal Circuit, which has held that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service and the 
disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Essentially, this is the third Hickson element.

The record contains essentially two medical opinions addressing 
this matter.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  




In March 2009, a VA examiner having reviewed the Veteran's 
service and post-service history and records, as well as the 
examination results, concluded that there was less than a 50 
percent possibility that the diagnosed disorder of the cervical 
spine was the result of a service event or injury, explaining 
that the available objective data was insufficient to establish a 
linkage between the currently claimed neck condition and active 
duty service.  Supporting the opinion, the examiner provided the 
following reasons: (1) STRs do not document any neck 
injury/condition during service; (2) the only indication of any 
documented head/neck injury occurred pre-service; and (3) neck 
symptoms began decades after the Veteran left active duty.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) ("[A]medical opinion . . . must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions.").  With this in mind, the March 2009 
VA opinion is found to carry significant probative weight in this 
case.  

In contrast, the Veteran's VA treating physician offered both an 
addendum (September 2008) and a medical statement (received in 
August 2010) to the effect that the Veteran's condition of the 
cervical spine was at least as likely as not caused by parachute 
jumping in service.  Although medical professionals need not have 
the historical records to provide a probative opinion, they do 
need to base the opinion on an accurate history, if they provide 
an opinion.  In this case, the physician himself certified (2010 
opinion) that he had only reviewed the post-service records and 
not the STRs in conjunction with rendering the opinion.  
Moreover, there was no rationale given in either 2008 or 2010 
supporting the conclusions reached.  Significantly, in rendering 
the opinion the VA doctor failed to account for or even discuss: 
(1) the fact that the STRS are entirely negative for any mention 
of complaints, injury, clinical findings or a diagnosis relating 
to the neck/cervical spine; (2) the 35-year gap in the clinical 
evidence during which no time no clinical disability of the 
cervical spine was shown; and (3) lack of lay evidence supporting 
continuity and chronicity of symptomatology of the cervical spine 
since service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  As such, the 2008 and 2010 opinions are collectively of 
much lower probative weight than the 2009 VA opinion discussed 
above.

The Veteran himself maintains and has opined that his currently 
claimed disorder of the cervical spine is service-related.  The 
Veteran has not demonstrated that he has any expertise to render 
such an opinion.  Moreover, his opinion as to the etiology of the 
disorder of the cervical spine is not consistent with the 
objective evidence of record, which does not document service 
incurrence of any injury or symptomatology of the cervical spine 
or chronicity of symptomatology since service.  See Davidson v. 
Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, such 
assertions are of lower probative value are as compared to the 
clinical evidence and the 2009 VA medical opinion on file.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion).

Overall, the evidence is not in relative equipoise, as there is 
evidence of a normal clinical evaluation of the neck at 
separation from service in 1972, a more than 35 year gap between 
active service and the first documented complaints and diagnosis 
relating to the neck, and given the Veteran's own lay history to 
the effect that symptomatology of the neck did not begin until 
approximately 2006.  Moreover, the most probative evidence of 
record addressing the etiology and onset of the Veteran's 
disorder of the cervical spine weighs against service incurrence.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore 
denied.




	B.  Left Ankle

In November 2007, the Veteran filed a service connection claim 
for a left ankle disorder, claimed as secondary to a service 
connected disability of the left fibula.  

The Veteran's STRs include a September 1970 enlistment 
examination report reflecting that clinical evaluation of the 
feet and lower extremities was normal.  The record documents a 
right knee injury occurring in April 1971 due to a bad parachute 
jump landing, which was ultimately diagnosed as torn cartilage 
and chondromalacia of the right knee, requiring hospitalization 
in August 1991.  In March 1972, the Veteran sustained a fractured 
left fibula, requiring treatment with a short leg walking cast.  
In early May 1972, the fracture was described as healed and the 
Veteran was placed on temporary restricted duty.  The May 1972 
separation examination report reflects that clinical evaluation 
of the feet and lower extremities was normal and that the Veteran 
denied having arthritis, foot trouble, or swollen/painful joints.  

The STRs also include an X-ray film report of the left ankle 
dated in March 1973, indicating that there was an old healed 
fracture of the distal fibula with fragments in good position and 
alignment.  It was also noted that the ankle mortise was 
preserved without evidence of significant arthritic reaction.  An 
old healed fracture of the left fibula was assessed.

By rating action of September 1972 service connection was granted 
for residuals of a right knee injury and for residuals of a 
fractured left fibula, both effective from June 1972.   

A VA examination was conducted in March 1973, at which time the 
Veteran complained of left ankle pain and occasional numbness on 
inactivity.  Physical examination of the left ankle revealed full 
range of motion with no instability.  A diagnosis of healed left 
ankle fracture was made.



A VA record dated in September 2007 indicates that the Veteran 
complained of pain in both knees, the left ankle, low back, and 
the hips, reportedly problematic since parachute jumps made 
during service.  

By rating action dated in September 2007, an increased evaluation 
of 10 percent was granted for left fibular fracture residuals, 
effective from June 2007.  

A VA medical record of February 2008 indicates that the Veteran 
complained of ankle pain and reported that he did not recall 
injuring the area.  The entry noted that the Veteran worked out 
on the treadmill 3 times weekly.  Pain on dorsiflexion was noted, 
but there was no evidence of swelling or erythema.  The entry 
revealed that X-ray films from several months previously were 
essentially normal.

A VA examination of the ankle was conducted in March 2008 at 
which time the Veteran denied having pain, weakness, stiffness, 
swelling, instability, locking, or fatigability.  A history of a 
healed fibula fracture (1972) with normal ankle function now was 
noted.  There was full range of motion of both dorsiflexion and 
plantar flexion, and on inversion and eversion.  Gait was 
described as normal and there was no pain on motion.  There was 
no evidence ankylosis.  X-ray films revealed a well-healed and 
remodeled fibula fracture.  A diagnosis of an old fibula fracture 
of the left ankle, healed and with good function, was made.  The 
examiner noted that the Veteran's gait mechanics had not been 
altered and that the Veteran walked in a normal fashion.  

The Veteran presented testimony at a video conference hearing 
held in August 2010.  He indicated that during service, he 
sustained a fractured left fibula and ankle, following a bad 
landing from a parachute jump, for which a cast was required.  
The Veteran stated that he had pain, discomfort and instability 
in the ankle and that VA X-ray films had revealed calcification.

At the hearing, the parties agreed to leave the record open for 
30 days following the hearing to allow for the submission of 
additional evidence.  Subsequently, additional evidence including 
VA medical records dated from July 2007 to July 2010, accompanied 
by a waiver, were added to the record.  An entry dated in July 
2010 indicates that the Veteran had left lower leg and ankle 
pain, which was described by his VA doctor as more likely than 
not related to an in-service leg injury with subsequent arthritic 
changes on X-ray.  

Analysis

The Veteran notes that he hurt his ankle when he fractured his 
left fibula in service and states that due to a change in gait, 
his left ankle has become tender, painful and arthritic, 
warranting service connection for a left ankle disorder, 
secondary to service connected residuals of a fractured left 
fibula.  

The Board acknowledges that the record reflects that the Veteran 
has co-existing disabilities of the left fibula and ankle, 
resulting from a fracture of the fibula which occurred during 
service in 1972.  

Since service connection for residuals of a left fibula fracture 
became effective from June 1972, the disability has been 
evaluated under 38 C.F.R. § 4.71a, diagnostic code 5262.  
Diagnostic Code 5262 provides for a 10 percent rating where there 
is malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent rating is warranted where there is 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent rating is warranted where there is 
malunion of the tibia and fibula with marked knee or ankle 
disability, and finally, a 40 percent evaluation is warranted 
where nonunion of the tibia and fibula is productive of loose 
motion requiring a knee brace.  38 C.F.R. § 4.71a, DC 5262.  

Essentially, it has already been established that impairment of 
the left ankle is a part and parcel manifestation of the service-
connected residuals of the left fibula fracture, and such it has 
already been considered in conjunction with establishing the 
currently assigned compensable evaluation for that condition.  
The Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or more) 
for the same symptomatology; such a result would overcompensate 
the claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  Essentially, under the 
anti-pyramiding provision of 38 C.F.R. § 4.14, (2010), the 
evaluation of the "same disability" or the "same manifestation" 
under various diagnoses is to be avoided.  The United States 
Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 
Vet. App. 259 (1994), that for purposes of determining whether 
the appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against pyramiding, 
the critical element is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.  

In this case, the description of slight ankle disability can 
contemplate numerous manifestations including pain, lay reports 
of instability, slight limitation of motion and indications of 
arthritis.  As such, the Board cannot conclude that service 
connection is warranted on an independent basis for any left 
ankle disability, even if such could be reasonably attributed on 
a secondary basis to the service-connected residuals of the left 
fibula fracture.  

Moreover, there is no indication that the anklylosis or even 
moderate limitation of ankle motion is shown, as indicated by the 
March 2008 VA examination findings.  To the extent that the 
Veteran maintains that left ankle arthritis is shown, the Board 
is unable to find an X-ray report substantiating this assertion.  
In this regard, in a statement dated in April 2008, the Veteran 
referenced X-ray films dated on "October 19 2008" allegedly 
showing degeneration of the ankle joint with calcification in the 
soft tissues; the Board is unable to locate any such record.  
Significantly, X-ray films taken in March 2008, just one month 
prior to the Veteran's statement had failed to reveal arthritis.  

Accordingly, a grant of service connection for a left ankle 
disorder would not result in any additional benefit to the 
Veteran and would, in fact, be in violation of the prohibition 
against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown.  
Consequently, the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not 
the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of entitlement 
under the law).

To the extent that the Veteran seeks additional compensation for 
his left fibula/ankle disability, he is invited to file an 
increased rating claim, as has been referred to the RO in 
Introduction portion of this decision.  


ORDER

Entitlement to service connection for a disorder of the cervical 
spine, claimed as degenerative disc disease, is denied.

Entitlement to service connection for a left ankle disorder, 
claimed as secondary to a service connected disability of the 
left fibula (fracture residuals), is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


